DETAILED ACTION
This is the first Office Action regarding application number 16/608,878, filed on 10/28/2019, which is a 371 of PCT/KR2018/009798, filed on 08/24/2018, and which claims foreign priority to KR 10-2017-0107435, filed on 08/24/2017.
This action is in response to the Applicant’s Response dated 02/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I, Species A1 (claims 1-11 and 13-19) in the reply filed on 02/25/2021 is acknowledged.

Status of Claims
Claims 1-19 are currently pending.
Claims 11 and 12 are amended.
Claims 11-18 are withdrawn.
Claims 1-10 and 19 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by KREBS (US 2011/0030789 A1).
Regarding claim 1, KREBS teaches an organic electronic device comprising: 
a first electrode (ITO); 
a second electrode (Ag-paste) on the first electrode; 
a photoactive layer (P3CT/ZnO) between the first electrode and the second electrode; and 
an electron transfer layer (ZnO, metal oxide layer functions as an electron transport layer, para. 103) between the photoactive layer and the first electrode, 
wherein the electron transfer layer comprises a zinc oxide (ZnO) nanoparticle having comprising one or more amine groups bonding to a surface of the zinc oxide (ZnO) nanoparticle (zinc oxide nanoparticles solution stabilized by propylamine or amines generally, para. 44).

    PNG
    media_image1.png
    330
    397
    media_image1.png
    Greyscale


Regarding claim 2, KREBS teaches the organic electronic device of claim 1, further comprising a hole transfer layer between the photoactive layer and the second electrode (PEDOT:PSS, Fig. 1, para. 105).

Regarding claim 5, KREBS teaches the organic electronic device of claim 1, wherein the photoactive layer comprises an electron donor material and an electron acceptor material (polymers substituted to include withdrawing/acceptor and donating groups, para. 52).

Regarding claim 6, KREBS teaches the organic electronic device of claim 1, wherein the electron transfer layer further comprises one, two or more selected from the group consisting of conductive oxides and metals (zinc oxide is a conductive oxide).

Regarding claim 7, KREBS teaches the organic electronic device of claim 1, wherein the electron transfer layer further comprises one, two or more selected from the group consisting of titanium oxide, zinc oxide, and cesium carbonate (zinc oxide is included in the electron transfer layer).

Regarding claim 9, KREBS teaches the organic electronic device of claim 1, wherein the one or more amine groups are primary amine (propylamine is a primary amine).

Regarding claim 10, KREBS teaches the organic electronic device of claim 1, wherein the organic electronic device further comprises one, two or more organic material layers selected from the group consisting of a hole injection layer, a hole transfer layer, a hole blocking layer, a charge generation layer, an electron blocking layer, an electron injection layer, and an additional electron transfer layer (PEDOT:PSS, Fig. 1, para. 105, is a hole transfer layer).

Regarding claim 19, KREBS teaches the organic electronic device of claim 1, wherein the organic electronic device is an organic solar cell (KREBS describes organic solar cells and incorporates organic materials into the device, para. 7).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KREBS (US 2011/0030789 A1) in view of CARROLL (US 2016/0163988 A1).
Regarding claims 3 and 4, KREBS teaches the organic electronic device of claim 1, but does not disclose expressly that the zinc oxide (ZnO) nanoparticle comprises 0.5 wt % to 10 wt % of the electron transfer layer (claim 3).
CARROLL teaches a zinc oxide electron transfer layer comprising zinc oxide where zinc oxide nanoparticles with a diameter of 10-20nm in included at an amount of 1.5 wt% (para. 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KREBS and include the zinc oxide particles at least an amount of 1.5 wt% and with diameter sizes of 10-20nm as taught by .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KREBS (US 2011/0030789 A1) in view of XUE (US 2013/0092229 A1).
Regarding claim 8, KREBS teaches the organic electronic device of claim 1, but does not disclose expressly that the electron transfer layer has a thickness of 10 nm to 100 nm.
XUE teaches a zinc oxide layer in an organic electronic device having a thickness of 20 nanometers or 40 nm (paras. 28, 43, and 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KREBS and adjust the thickness of the ZnO electron transfer layer to a thickness of 20 nm (within the claimed range) as taught by XUE because the thickness of a zinc oxide layer affects the device performance and thicknesses with this claimed range provide for ideal performance (XUE, para. 54).


Conclusion
No claim is allowed. 

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721